The judgment of the court of appeals is reversed. The cause is returned to the Industrial Commission for relief consistent with State ex rel. Gay v. Mihm (1994), 68 Ohio St.3d 315, 626 N.E.2d 666.
Douglas, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Moyer, C.J., would reverse the judgment of the court of appeals and return the cause to the Industrial Commission for relief consistent with State ex rel. Noll v. Indus. Comm. (1991), 57 Ohio St.3d 203, 567 N.E.2d 245.
Cook and Lundberg Stratton, JJ., dissent and would affirm the judgment of the court of appeals.